[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. A.N. v. Cuyahoga Cty. Prosecutor’s Office, Slip Opinion No. 2021-Ohio-2071.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-2071
THE STATE EX REL. A.N., APPELLANT, v. CUYAHOGA COUNTY PROSECUTOR’S
                               OFFICE1 ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as State ex rel. A.N. v. Cuyahoga Cty. Prosecutor’s Office, Slip
                             Opinion No. 2021-Ohio-2071.]
Mandamus—R.C. 2935.09(D)—Affidavits charging criminal conduct and seeking
        issuance of warrants filed with county prosecutor’s office and city—Writ of
        mandamus sought to compel prosecution under charging affidavits—
        Summary judgment as to county prosecutor’s office under Civ.R. 56(C)
        proper when evidence insufficient to warrant prosecution under charging
        affidavits—Dismissal of mandamus complaint against the city under Civ.R.
        12(B)(6) proper when county prosecutor was already investigating
        charging-affidavit allegations—Court of appeals’ dismissal of complaint
        affirmed.


1. Although A.N.’s complaint named the “Cuyahoga County Prosecuting Department” as a
respondent, it is not disputed that the complaint was actually directed to the Cuyahoga County
Prosecutor’s Office.
                              SUPREME COURT OF OHIO




      (No. 2021-0014—Submitted April 27, 2021—Decided June 24, 2021.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                           No. 109848, 2020-Ohio-5628.
                                __________________
        Per Curiam.
        {¶ 1} Appellant, A.N., appeals the Eighth District Court of Appeals’
judgment denying writs of mandamus to compel appellees, the Cuyahoga County
Prosecutor’s Office (“the prosecutor”) and the City of North Olmsted (“the city”),
to prosecute crimes allegedly committed by his parents between 1997 and 2010,
when A.N. was a minor. We affirm.
                                   I. Background
        {¶ 2} Under R.C. 2935.09(D), a private citizen seeking to cause the arrest
or prosecution of another person may charge a criminal offense by filing an
affidavit with the clerk of a court of record. If the affidavit alleges a felony, the
judge, clerk, or magistrate must issue a warrant for the arrest of the person identified
in the affidavit or refer the matter to the prosecuting attorney for investigation. R.C.
2935.10(A).
       {¶ 3} In 2019, A.N., then 25 years old, filed two charging affidavits under
R.C. 2935.09(D) in the Cuyahoga County Court of Common Pleas. In the first
affidavit, A.N. alleged that his father committed felonious assault under R.C.
2903.11(A)(2) and felony domestic violence under R.C. 2919.25(D)(3) by
assaulting him with a hockey stick in April 2001 when he was seven years old,
causing injuries that required medical treatment. In the second affidavit, A.N.
alleged that from 1997 to 2010, his mother committed felony child endangering
under R.C. 2919.22(B)(4) by subjecting him and his sister to multiple instances of
physical and emotional abuse.
        {¶ 4} The common pleas court referred the affidavits to the prosecutor’s
office for investigation under R.C. 2935.10(A).          The prosecutor declined to



                                           2
                                  January Term, 2021




prosecute either A.N.’s father or mother, and the court filed journal entries
declining to issue an arrest warrant in either case. A.N. appealed the trial court’s
journal entries, but the court of appeals dismissed the appeals. [A.N.] v. Affidavit
of Criminal Complaint, 8th Dist. Cuyahoga Nos. 108787 and 108801, 2020-Ohio-
192, ¶ 20, citing State ex rel. Brown v. Nusbaum, 152 Ohio St.3d 284, 2017-Ohio-
9141, 95 N.E.3d 365 (a prosecutor’s decision not to pursue charges is, generally,
not a final, appealable order).
       {¶ 5} A.N. then commenced this action in the court of appeals, seeking a
writ of mandamus to compel the prosecutor or the city to prosecute his parents for
the offenses alleged in his affidavits. The prosecutor filed a motion for summary
judgment under Civ.R. 56 and the city filed a motion to dismiss under Civ.R.
12(B)(6), both of which A.N. opposed. The court of appeals found that (1) A.N.’s
petition was barred by res judicata, (2) the offenses he charged were barred by the
statute of limitations, and (3) there was no abuse of discretion on the part of either
the prosecutor or the city in deciding to forego prosecution. 2020-Ohio-5628, 164
N.E.3d 526, at ¶ 8-14. The court of appeals granted the prosecutor’s motion for
summary judgment and denied the writ. Id. at ¶ 15. As to A.N.’s claim against the
city, the court of appeals dismissed the complaint for failure to state a claim upon
which relief can be granted. Id.
       {¶ 6} A.N. appealed to this court as of right.
                                     II. Analysis
       {¶ 7} We review de novo the court of appeals’ grant of summary judgment
in favor of the prosecutor. State ex rel. Manley v. Walsh, 142 Ohio St.3d 384, 2014-
Ohio-4563, 31 N.E.3d 608, ¶ 17.          Summary judgment is proper when an
examination of all relevant materials filed in the action reveals that there is no
genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. Civ.R. 56(C).




                                          3
                              SUPREME COURT OF OHIO




          {¶ 8} We also review de novo the court of appeals’ judgment dismissing
A.N.’s claim against the city under Civ.R. 12(B)(6). State ex rel. McKinney v.
Schmenk, 152 Ohio St.3d 70, 2017-Ohio-9183, 92 N.E.3d 871, ¶ 8. Dismissal of a
mandamus action under Civ.R. 12(B)(6) is appropriate if, after presuming all
factual allegations in the complaint to be true and drawing all reasonable inferences
in the relator’s favor, it appears beyond doubt that he can prove no set of facts
entitling him to a writ of mandamus. Id.
          {¶ 9} To be entitled to a writ of mandamus, A.N. must establish by clear
and convincing evidence a clear legal right to the requested relief, a clear legal duty
on the part of one or both of the respondents to provide it, and the lack of an
adequate remedy in the ordinary course of the law. State ex rel. Bunting v. Styer,
147 Ohio St.3d 462, 2016-Ohio-5781, 67 N.E.3d 755, ¶ 10. In general, a prosecutor
has no clear duty to prosecute an offense alleged in a charging affidavit. State ex
rel. Capron v. Dattilio, 146 Ohio St.3d 7, 2016-Ohio-1504, 50 N.E.3d 551, ¶ 4.
“Only when the failure to prosecute constitutes an abuse of discretion will a
prosecutor be compelled to prosecute.”         Id. at ¶ 4.     Thus, a prosecutor’s
discretionary decision whether to prosecute is not generally subject to judicial
review. State ex rel. Master v. Cleveland, 75 Ohio St.3d 23, 27, 661 N.E.2d 180
(1996).
          {¶ 10} As to the alleged assault of A.N. by his father in 2001, the parties
disagree whether the statute of limitations has expired for the offenses alleged in
A.N.’s affidavit. See R.C. 2901.13(A)(1)(a) (six-year statute of limitations for
felonies); R.C. 2901.13(J) (limitations period does not begin to run for abuse or
neglect “of a child under eighteen years of age or of a child with a developmental
disability * * * under twenty-one years of age” until the victim “reaches the age of
majority.”); R.C. 3109.01 (age of majority for persons not under a legal disability
is 18 years old). We need not decide, however, whether the statute of limitations
has expired in this case. Even if it has not expired, the prosecutor has the discretion



                                           4
                                  January Term, 2021




to determine whether there is enough evidence to prove the alleged offenses beyond
a reasonable doubt. See Bunting at ¶ 19. There was no prosecution of A.N.’s father
in 2001 for the alleged assault, even though healthcare professionals, who had a
statutory duty to report suspected child abuse, treated A.N. and knew his father had
caused the injuries. Thus, it was reasonable for the prosecutor to conclude that
there was insufficient evidence to support a conviction for felonious assault or
felony domestic violence. The record before us does not show that the prosecutor
acted unreasonably, arbitrarily, or unconscionably in declining to prosecute a nearly
20-year-old possible offense, regardless of when the statute of limitations accrued.
See Master at 27 (“abuse of discretion connotes a decision that is unreasonable,
arbitrary, or unconscionable”).
       {¶ 11} Similarly, as to the other offenses that A.N. alleged against his
mother and father, we find no abuse of discretion. The prosecutor’s office reviewed
A.N.’s allegations and the evidence that he submitted. There is no basis upon which
to conclude that the prosecutor’s office abused its discretion in concluding that it
lacked sufficient evidence to warrant prosecution. The court of appeals properly
granted the prosecutor’s motion for summary judgment.
       {¶ 12} A.N.’s mandamus claim against the city is even less meritorious than
his claim against the prosecutor. A.N.’s complaint avers that he brought his
parents’ alleged crimes to the attention of the city prosecutor, who then referred the
matter to the county prosecutor’s office. A.N. does not explain why the city had a
clear legal duty to do anything more. Moreover, A.N. filed affidavits under R.C.
2935.09 with the court of common pleas, which were then referred to the
prosecutor’s office under R.C. 2935.10. The city did not abuse its discretion in
declining to pursue prosecution of alleged offenses that were already referred to the
county prosecutor for investigation and possible felony prosecution. See Master,




                                          5
                                  SUPREME COURT OF OHIO




75 Ohio St.3d at 27, 661 N.E.2d 180. The court of appeals did not err in granting
the city’s motion to dismiss under Civ.R. 12(B)(6).2
         {¶ 13} A.N. also argues that the court of appeals erred in failing to
independently find probable cause that either of his parents committed the alleged
offenses and order the prosecutor or the city to prosecute the offenses. This
argument is without merit. The courts have only a limited role in reviewing
prosecutorial decisions. Absent an abuse of discretion, a prosecutor will not be
compelled to prosecute. Capron, 146 Ohio St.3d 7, 2016-Ohio-1504, 50 N.E.3d
551, at ¶ 4.
         {¶ 14} For the foregoing reasons, the court of appeals did not err in denying
A.N.’s requested relief in mandamus.
                                                                             Judgment affirmed.
         O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                     _________________
         A.N., pro se.
         Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and James
E. Moss, Assistant Prosecuting Attorney, for appellee Cuyahoga County
Prosecutor’s Office.
         Michael R. Gareau Jr., North Olmsted Director of Law, and Bryan P.
O’Malley, Assistant Director of Law, for appellee City of North Olmsted.
                                     _________________




2. Because we find no abuse of discretion by either the prosecutor or the city in declining to
prosecute either of A.N.’s parents for the alleged offenses, we need not review the court of appeals’
determination that A.N.’s mandamus petition was barred by res judicata.




                                                 6